Citation Nr: 0702418	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1965, and from November 1965 to November 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although a May 2004 VA psychiatric examiner reported that a 
diagnosis of PTSD was not warranted, subsequent VA outpatient 
records appear to refer to a diagnosis of PTSD.  The 
veteran's representative has argued that further development 
is necessary to reconcile the conflicting diagnoses.  

In reviewing the statement of the case, it appears that the 
RO may have denied the veteran's claim based on a lack of 
corroborated stressors as well as a lack of a medical 
diagnosis of PTSD.  However, the statement of the case also 
indicated that information of record verified "an ARVN ammo 
dump explosion at Bien Hoa Air Base in June 1967 and a sapper 
attack at Udorn RTAB in October 1972."  The veteran's 
representative maintains that the RO did not address these 
findings in light of the judicial holding in Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  In Pentecost, the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a claim for service connection for PTSD and noted 
that "[a]lthough the unit records do not specifically state 
that the veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks."  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The Court went on to note that 
38 C.F.R. § 3.304(f) only requires credible supporting 
evidence that the claimed stressor occurred.  Corroboration 
of a veteran's personal participation is not required.  

In this case, there is corroboration of the occurrence of the 
claimed stressors, but the assembled records do not 
specifically show the veteran's reported unit affiliations at 
the time of the each stressor.  The veteran has submitted 
statements from fellow veterans that corroborate the 
occurrence of an ammunition dump explosion in June or July 
1967 at Bien Hoa, Vietnam.  One fellow veteran reported that 
the date of the explosion was July 15, 1967.  The veteran has 
reported that from December 1966 through December 1967 he was 
assigned to the 12th TFW, 557th TFS at Cam Ranh Bay.  He 
states that he was assigned on TDY from approximately May 
1967 to July 1967 to Bien Hoa, where he was attached to the 
3rd TFW, 510th TFS.  Service personnel records associated with 
the veteran's claims file show his assignment to the 557th 
TFS, but do not show the TDY assignment.

The veteran has submitted a record from a unit history of the 
432d Tactical Reconnaissance Wing that verifies that a sapper 
raid occurred on October 3, 1972, at the Udorn, Thailand 
RTAFB.  The service personnel records associated with the 
claims file include an enlistment contract that indicates 
that the veteran was assigned to the Udorn RTAFB in the early 
1970s; but the records do not include any record of the unit 
or units to which the veteran was assigned in 1972.

In view of the above, the Board believes that further 
development and clarification of both the claimed stressors 
and a medical diagnosis of PTSD are necessary before the 
Board may properly proceed with appellate review.  The Board 
does not intimate an opinion as to the ultimate findings as 
to whether a claimed stressor has been corroborated and 
whether a medical diagnosis of PTSD related to a corroborated 
stressor is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the National 
Personnel Records Center (NPRC) and, if 
necessary, other appropriate sources of 
service department records, and request 
the veteran's complete service personnel 
records, including records of TDY 
assignments, particularly in 1967, and of 
unit assignments, particularly for any 
period that includes 1972.

2.  The RO should then review the claims 
file and formally determine whether a 
claimed stressor has been corroborated.  
The RO's determination should consider the 
evidence of record in light of Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002).  

3.  Regardless of whether or not the RO 
determines that a claimed stressor has 
been corroborated, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the diagnosis of 
any current mental disorder.  The 
examination should be performed by a 
psychiatrist.  The veteran's claims file 
must be provided to the examiner for 
review.  All appropriate PTSD 
psychological testing should be performed.  
The examiner should provide an opinion as 
to whether the veteran has a mental 
disorder that meets the DSM-IV criteria 
for a diagnosis of PTSD.  The examiner 
should explain why the veteran's symptoms 
do or do not meet the criteria for a 
diagnosis of PTSD.  If the examiner finds 
that the veteran has PTSD, the examiner 
should indicate whether the current PTSD 
is linked to the traumatic experiences 
during service that the veteran has 
reported.

4.  Thereafter, the RO should review the 
expanded record and determine whether the 
veteran's claim can be granted.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



